DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
 Response to Arguments
Applicant’s arguments, see Remarks, filed 10/27/2021, with respect to the rejections of the claims under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made in view of Ikeda (US 2019/0039188) Kawasaki (US 2014/0305921).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rebak et al. (US 2011/0240715) in view of Ikeda (US 2019/0039188)
Regarding claims 1-2 and 4-8, Rebak discloses the following nickel-based welding alloy as compared to the claimed alloy composition:

Claim 1
Rebak, ¶ 6-7
Cr
30.0%-36.0%
26% to about 30%
C
≤0.05%
<0.03%
Fe
1.00%-3.00%
2% to about 4%
Si
≤0.50%
<0.5%
Nb+Ta
≤3.00%
2% to about 3% Nb, no Ta
Ti
≤0.70%
<0.6%
Mn
0.10%-3.50%
2% to about 4%
Cu
≤0.5%
<0.01%
Ni
Balance
Balance
Zr
0.001%-0.05%
not disclosed

Claim 2

Mo
2.00%-5.00%
1% to about 3%

Claim 4

B
≤0.05%
not disclosed

Claim 5

V
≤0.5%
not disclosed

Claim 6

Al
≤0.5%
<0.6%

Claim 7

Co
≤0.12%
not disclosed

Claim 8

S+P
<0.005%, ea
<0.5% collectively (¶ 16)


With the exception of Zr, the prior art alloy overlaps with the claimed alloy, creating a prima facie case of obviousness. See MPEP 2144.05 I. Rebak does not expressly teach a Zr content in the welding alloy. Ikeda teaches a Ni-based welding alloy containing 0.005% Zr or less (¶ 41). It would have been obvious at the effective time of filing for one of ordinary skill in the art to include Zr, in the amount taught by Ikeda, in the alloy of Rebak because Zr strengthens grain boundaries and improves hot workability (Ikeda, ¶ 41).
Regarding claims 9-11, Rebak teaches that the nickel-based weld alloy is used to fabricate and repair components of nuclear power plant reactors (¶ 6). Accordingly, the .
Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (JP H06-89426) in view of Ikeda (US 2019/0039188).
Regarding claims 1-2 and 4-8, Yamauchi discloses the following nickel-based welding alloy as compared to the claimed alloy composition:

Claim 1
Yamauchi, ¶ 6-7
Cr
30.0%-36.0%
26%-39%
C
≤0.05%
≤0.06%
Fe
1.00%-3.00%
≤25%
Si
≤0.50%
≤1.0%
Nb+Ta
≤3.00%
1.5%-3.9% Nb, no Ta
Ti
≤0.70%
≤0.5%
Mn
0.10%-3.50%
2.1%-4.1%
Cu
≤0.5%
<0.05%
Zr
0.001%-0.05%
not disclosed
Ni
Balance
Balance

Claim 2

Mo
2.00%-5.00%
≤5%

Claim 4

B
≤0.05%
not disclosed

Claim 5

V
≤0.5%
not disclosed

Claim 6

Al
≤0.5%
not disclosed

Claim 7

Co
≤0.12%
not disclosed

Claim 8

S+P
<0.005%, ea
S≤0.08%; P≤0.10%


With the exception of Zr, the prior art alloy overlaps with the claimed alloy, creating a prima facie case of obviousness. See MPEP 2144.05 I. Rebak does not expressly teach a Zr content in the welding alloy. Ikeda teaches a Ni-based welding alloy containing 0.005% Zr or less (¶ 41). It would have been obvious at the effective time of filing for one of ordinary skill in the art to include Zr, in the amount taught by .
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (JP H06-89426) in view of Ikeda (US 2019/0039188), as applied to claim 1, further in view of Rebak et al. (US 2011/0240715).
Regarding claims 9-11, the limitations of claim 1 have been addressed above. Modified Yamauchi teaches the nickel-based weld alloy has improved stress corrosion cracking resistance (p. 2). Rebak teaches that the nickel-based weld alloy having improved stress corrosion cracking resistance are desired for use in nuclear power plants (¶ 5, 17), and such alloys may be used to fabricate and repair components of nuclear power plant reactors (¶ 6), which includes the method of repairing a nuclear power plant using the weld alloy. Since the nickel-based weld alloy of Modified Yamauchi exhibits this property, it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to fabricate or repair components of nuclear power plant reactors using the nickel-based weld alloy of Modified Yamauchi.
Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chigusa et al. (JP 2005-288500) in view of Ikeda (US 2019/0039188).
Regarding claims 1-2 and 4-8, Chigusa discloses the following nickel-based welding alloy as compared to the claimed alloy composition:

Claim 1
Chigusa, ¶¶ 7-8, 11
Cr
30.0%-36.0%
14%-31%
C
≤0.05%
≤0.15%
Fe
1.00%-3.00%
≤51%
Si
≤0.50%
≤1.0%
Nb+Ta
≤3.00%
≤5.5%

≤0.70%
≤2.75%
Mn
0.10%-3.50%
≤1.5%
Cu
≤0.5%
≤3.0%
Zr
0.001%-0.05%
not disclosed
Ni
Balance
30%-80%

Claim 2

Mo
2.00%-5.00%
2.5%-10.0%

Claim 4

B
≤0.05%
≤0.006%

Claim 5

V
≤0.5%
not disclosed

Claim 6

Al
≤0.5%
≤1.8%

Claim 7

Co
≤0.12%
≤1.0% (¶ 24)

Claim 8

S+P
<0.005%, ea
S≤0.015%; P≤0.030%


With the exception of Zr, the prior art alloy overlaps with the claimed alloy, creating a prima facie case of obviousness. See MPEP 2144.05 I. Rebak does not expressly teach a Zr content in the welding alloy. Ikeda teaches a Ni-based welding alloy containing 0.005% Zr or less (¶ 41). It would have been obvious at the effective time of filing for one of ordinary skill in the art to include Zr, in the amount taught by Ikeda, in the alloy of Rebak because Zr strengthens grain boundaries and improves hot workability (¶ 41).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chigusa (JP H06-89426) in view of Ikeda (US 2019/0039188), as applied to claim 1, further in view of Rebak et al. (US 2011/0240715).
Regarding claims 9-11, the limitations of claim 1 have been addressed above. Modified Chigusa teaches the nickel-based weld alloy has improved stress corrosion cracking resistance (see ¶ 4-5). Rebak teaches that the nickel-based weld alloy having improved stress corrosion cracking resistance are desired for use in nuclear power .
Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US 2014/0305921).
Regarding claims 1-8, Kawasaki discloses the following nickel-based welding alloy as compared to the claimed alloy composition:

Claim 1
Kawasaki, ¶ 57
Cr
30.0%-36.0%
28.0%-31.5%
C
≤0.05%
≤0.03%
Fe
1.00%-3.00%
1%-12%
Si
≤0.50%
≤0.50%
Nb+Ta
≤3.00%
2.1%-4.0%
Ti
≤0.70%
≤0.50%
Mn
0.10%-3.50%
≤1%
Cu
≤0.5%
≤0.08%
Ni
Balance
Balance
Zr
0.001%-0.05%
≤0.02%

Claim 2

Mo
2.00%-5.00%
3.0%-5.0%

Claim 4

B
≤0.05%
≤0.003%

Claim 5

V
≤0.5%
not disclosed

Claim 6

Al
≤0.5%
≤0.5%

Claim 7

Co
≤0.12%
≤0.05%

Claim 8

S+P
<0.005%, ea
S: ≤0.0015%; P: ≤0.02%



Regarding claims 9-10, Kawasaki teaches the nickel-based weld alloy is used as welding material in the water reactor or steam generator of nuclear power plants (¶ 1-2). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US 2014/0305921), as applied to claim 1, further in view of Rebak et al. (US 2011/0240715).
Regarding claim 11, the limitations of claim 1 have been addressed above. Kawasaki does not expressly teach repairing a nuclear power apparatus and structure using the Ni based welding material. Rebak teaches Ni based welding material having improved stress corrosion cracking resistance are desired for use in nuclear power plants (¶ 5, 17), and such alloys may be used to repair components of nuclear power plant reactors (¶ 6). Since the welding material of Kawasaki has a desired level of stress corrosion cracking resistance for use in nuclear power plants (see ¶¶ 1, 26, 34), it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use the Ni based welding material of Kawasaki to repair a nuclear power plant apparatus and structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784